Citation Nr: 0907144	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for PTSD with an evaluation of 30 percent 
effective November 9, 2004.  The Veteran appeared at the RO 
and testified before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by hyperarousal, 
hypervigilance, intrusive thoughts, depression, infrequent 
nightmares, chronic waking, and flashbacks. 

2.  These symptoms have caused the Veteran some social and 
recreational impairment. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher 
than 30 percent for post traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in November 2004 and March 
2006; a rating decision in February 2005; and a statement of 
the case in May 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2006 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran seeks an increased rating for his service-
connected PTSD, initially rated as 30 percent disabling.  
Since the Veteran timely appealed his initial rating, the 
Board must consider whether he is entitled to staged ratings 
to compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2008).  Under the General 
Rating Formula for Mental Disorders, a 30 percent rating is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2008).  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008). 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score in the range of 31 to 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 51-60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet. App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the Veteran 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

During his October 2007 hearing, the Veteran testified that 
his PTSD symptoms first manifested after he suffered several 
heart attacks that forced him to retire in 2001.  He stated 
that he was haunted by memories of his cousins and comrades 
who died in Vietnam, and experienced mood swings, crying 
spells, flashbacks, intrusive thoughts, and trouble falling 
and staying asleep.  Yet, he also reported that he attended 
church regularly, had fairly good relationships with his wife 
and daughter, and occasionally entertained friends and family 
at his home.   

The medical evidence shows that the Veteran was diagnosed 
with PTSD in October 2004.  At that time, his symptoms 
included intrusive recollections of combat, feelings of 
detachment, insomnia, decreased interest in activities, 
exaggerated startle reflex, and problems with memory and 
concentration.  He was assigned a GAF score of 40 indicating 
major impairment in several areas.  

From December 2004 to February 2005, the Veteran attended 
psychoeducation classes sponsored by the VA mental health 
life abilities program.  He reported having moderate distress 
that was related to fatigue, difficulty sleeping, and 
disturbing thoughts.  The Veteran denied having thoughts of 
harming himself or others.  A nurse with the program noted 
that the Veteran appeared to be functioning generally well.  

During an April 2005 mental health examination, the Veteran 
reported that his PTSD symptoms included intrusive thoughts, 
occasional nightmares, avoidance of remainders of combat, and 
insomnia.  The examiner described the Veteran as friendly, 
appropriate, and cooperative.  The Veteran's affect was 
restricted, his mood appeared to be constricted, and there 
was no evidence of psychosis.  He was assigned a GAF score of 
40 indicating major impairment in several areas.  

The Veteran underwent a general psychiatry examination with a 
private physician in June 2006.  He reported that his PTSD 
caused him persistent symptoms of hypervigilance, increased 
startle reflex, recurrent nightmares, and intrusive thoughts.  
The Veteran stated that since having triple bypass surgery in 
2003 and 2004, he experienced increased emotional problems 
and a myriad of depression symptoms including lack of 
interest and motivation, feelings of hopelessness, poor 
concentration and memory, anhedonia, and difficulty eating 
and sleeping.  After noting that the Veteran had cardinal 
symptoms of PTSD, the physician also found that he had 
"pretty profound" depression symptoms that were related to 
his heart condition.  The Veteran was assigned a GAF score of 
60 indicating moderate symptoms.  

Upon thorough review, the Board finds that the record shows 
that the Veteran's PTSD symptoms are most like those 
contemplated by a 30 percent rating.  Despite having 
hyperarousal, hypervigilance, intrusive thoughts, infrequent 
nightmares, chronic waking, and flashbacks, the Veteran is 
generally functioning satisfactorily.  He maintains 
relationships with his wife and daughter, attends church 
regularly, and entertains at his home.  Moreover, he has not 
exhibited symptomatology consistent with a 50 percent rating 
like flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-or long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective social relationships.

While the Veteran has claimed impairment of his memory and 
concentration, the evidence does not show that he retained 
only highly learned material or forgot to complete tasks as 
envisioned by the criteria for a 50 percent rating.  Further, 
while his GAF scores of 40 indicate major impairment, the 
totality of the evidence does not show that his PTSD produces 
occupational and social impairment with reduced reliability 
and productivity required for a rating of 50 percent.  

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
greater than 30 percent for PTSD and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


